DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the species listed below in the reply filed on 5/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The following species were elected by Applicant:
D-glycose oligomer (GO1): maltodextrin;
D-glycose oligomer (GO2): maltodextrin; and 
Modified Polysaccharide: sodium octenyl succinate.

Claim Objections
Claims 2-9 are objected to because of the following informalities:  Claims 2-9 recite “Powderous according to claim 1”, it appears that Applicant have inadvertently left out the phrase “composition (I)” as the claims properly refer back to claim 1.  Applicant’s should correct the preamble in the claims to recite “Powderous composition (I) according to claim 1”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "preferably a maltodextrin" renders the claim indefinite because it is unclear whether the limitations “maltodextrin” is are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voelker (US 2016/0073667) and Hitzfeld (US 2011/0081330).
Voelker discloses a powderous formulation comprising vitamin E (i.e. fat soluble vitamin of claim 2), which can be used in beverages (reading on claim 10).
Voelker teaches the powderous composition to comprise up to 25% of dl α-tocopherol acetate (reading on instant claim 1(i), 2 and 3); 20-25wt% of maltodextrin having a DE<18 (reading on instant claim 1(ii)); a polyoxyethylene sorbitan monofatty acid ester and 20-50wt% of a modified polysaccharide (reading on instant claim 1(iv)) (Voelker – claim 2).
Regarding claims 8-9: Voelker teaches the modified polysaccharide to be a modified starch of formula (I), preferably starch sodium octenyl succinate (Voelker – claims 4-6).
Regarding claims 4-5: Voelker teaches the use of a maltodextrin with DE lower than 18, which provides a range of DE that overlaps with the claimed “less than 15” and “2-10” and overlapping ranges are prima facie obvious absent evidence of criticality.
However, Voelker does not teach the composition to further comprise a maltodextrin having a DE of greater than 18 or greater than 20.
Hitzfeld teaches a composition having fat-soluble active ingredients which include vitamins selected from the group consisting of Vitamin A, D, E, K and derivatives thereof [0014], carotenoids are preferred for use.  Hitzfeld teaches  the fat soluble material to be used in amounts ranging from 0.1-70% [0027].
Hitzfeld teaches the composition to further comprise a modified starch, preferable OSA (starch sodium octenyl succinate) modified food starch, which can be use in amounts ranging from 5-15% (reading on instant claims 8-9) and a maltodextrin (Hitzfeld  - claims 7-10 and [0033 and 0064]). Hitzfeld teaches that the maltodextrin used preferably has a DE ranging between 20-95 (overlapping with the DE recited by instant claims 6-7) and can be used in amounts up to 40% (overlapping with the range of “5-30%” as recited by instant claim 1(iii)) [0064].
Hitzfeld teaches that the composition can be used to prepare a beverage (Abs) and can be added to the final composition as a dry powder mix, therefore, it would have been prima facie obvious to formulate the composition of Hitzfeld to be a powder mix with a reasonable expectation of success as this is specifically contemplated by Hitzfeld.
Hitzfeld further teaches the addition of dl-α-tocopherol as an antioxidant into the composition [0061].
Both Voelker and Hitzfeld teaches the preparation of beverage compositions using a powder composition comprising a fat soluble vitamin (such vitamin E derivatives and carotenoids), maltodextrins and a modified starch, specifically starch sodium octenyl succinate.  Those both teaches the creation of formulations of fat soluble vitamins that can be used in many fields of applications, but mainly beverages (Voelker – [0001] and Hitzfeld – [0001]), therefore it would have been prima facie obvious for a skilled artisan before the effective filing date of the claimed invention to combine the powder composition of Voelker and the powder composition of Hitzfeld into a single formulations as its prima facie obvious to combine two composition each taught by the prior art to be used for the same purpose to create a third composition for the same purpose. 
MPEP 2144.06 recites “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).”

The prior art makes obvious a combined composition comprising 20-25wt% of maltodextrin having a DE<18, up to 40% of a maltodextrin having a DE>20, 0.1-95% fat soluble vitamins (i.e. up to 25% dl-α-tocopherol of Voelker plus the 0.1-70% vitamin soluble of Hitzfeld) and 25-65% starch (5-15% starch of Hitzfeld plus the 20-50% starch of Voelker) based on the total final % of the composition which is 200%, thus the composition as a whole can be calculated to comprise 10-12.5% maltodextrin having a DE<18, up to 20% of a maltodextrin having a DE>20, 0.05-47.5% fat soluble vitamins and 12.5-32.5% modified starch, all which overlap with the claimed ranges and overlapping ranges are prima facie obvious absent evidence of criticality.
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613